Citation Nr: 1544441	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  14-10 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from June 1956 to June 1958.  He died in October 1989.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO)/Milwaukee VA Pension Center, Milwaukee, Wisconsin.  The July 2013 rating decision reopened the appellant's claim for service connection for the cause of the Veteran's death, and decided it on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 is not currently before the Board as there is no jurisdiction-conferring rating decision (or subsequent notice of disagreement) with respect to this issue.  The July 2013 rating decision was limited to the claim to reopen.  Further, the appellant has made no argument with respect to a claim for DIC under the provisions of 38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  During his lifetime, the Veteran was granted service connection for osteochondritis dissecans of the left talus and anxiety reaction, both evaluated as noncompensable throughout the Veteran's life.  

2.  By an April 1990 rating decision (notice sent May 1990), the appellant's claim for service connection for the cause of the Veteran's death was denied because there was no evidence of any radiogenic disease for the Veteran and no basis for establishing service connection for the cause of his death due to radiation exposure; and there was no basis for establishing service connection for any condition that could have caused or significantly contributed to cause his death.  New and material evidence was not received within one year of the May 1990 notice of the determination, and the Veteran did not complete an appeal with respect to the April 1990 decision.

3.  Evidence received since the April 1990 rating decision (notice sent May 1990) does not tend to show that cardiopulmonary arrest with contributory collagen vascular disease or any other disorder that caused or contributed to the Veteran's death was related to his service, to include reported radiation exposure; does not relate to the unestablished fact necessary to substantiate the claim of service connection for cause of the Veteran's death; and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An April 1990 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

2.  New and material evidence has not been received, and the claim of service connection for the cause of the Veteran's death may not be reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  With respect to a request to reopen a claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Notice complying with these requirements was provided in March 2013 and May 2013 letters.  In the context of a request to reopen a claim for service connection for the cause of a Veteran's death, the VCAA requires notice to include a statement of the conditions (if any) for which the Veteran was service-connected at the time of his death; an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Notice complying with these requirements was also provided in the March 2013 letter.  

The appellant has not alleged that there was any defect in the content or timing of notice to her; and no defect in the content or timing of notice is apparent from the record.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (prejudice due to defective notice is not automatically assumed, but must be established in individual case).  VA's duty to notify has been satisfied.

The Veteran's service treatment records (STRs) were associated with the record prior to his death.  His service personnel records (SPRs), however, are unavailable; a search of his SPRs revealed they are fire-related and the information cannot be reconstructed (see May 2013 Request for Information response).  Therefore, VA has a heightened duty to assist in developing evidence to substantiate the claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In a June 2013 letter the appellant was notified that all efforts to obtain the Veteran's official military personnel files had been exhausted.  A July 2013 memorandum of formal finding on the unavailability of the Veteran's official military personnel files was associated with the record.  

Private treatment records dated from August 1987 to August 1989 are associated with the record.  A March 2014 statement from Dr. H.J.S. is also associated with the record.  The appellant contacted Baptist Medical Center Montclair (now Trinity Hospital) for the Veteran's private treatment records and was informed that records over 20 years were not in their archives and the doctors that treated the Veteran could not be located.  In a claim to reopen, the duty to assist by obtaining a medical opinion does not attach unless the claim is indeed reopened.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet App 79 (2006).  There is no duty to obtain a medical opinion in this case.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria, Factual Background and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Whether evidence is new and material depends on the basis for which the claim was previously denied.  Kent, 20 Vet. App. at 10; Evans v. Brown, 9 Vet. App. 273 (1996) (holding that evidence is material if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance), overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  

There is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining the new and material requirements of 38 C.F.R. § 3.156(a)).  The Board finds that the appellant in this case has not met that threshold.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  Justus v. Principi, 3 Vet. App. 510 (1992); see Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  Shade, 24 Vet. App. 110.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The initial claim for service connection for the cause of the Veteran's death was denied by an April 1990 rating decision (notice sent May 1990).  The appellant timely filed notice of disagreement (NOD) in April 1991.  A statement of the case (SOC) was issued in April 1991.  The appellant did not perfect an appeal by submitting a Substantive Appeal or its equivalent; and the April 1990 rating decision became final in June 1991.  See 38 C.F.R. § 20.302(b).  

Furthermore, a review of the record fails to show receipt of any new and material evidence between May 1990, (the date of notification of the April 1990 denial) and May 1991.  Accordingly, the provisions of 38 C.F.R. § 3.156(b) are not for application.  38 C.F.R. § 3.156(b) explicitly states that new and material evidence "received prior to the expiration of the appeal period" will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding RO decision, the Board should consider whether the statements included the submission of new and material evidence).

The evidence of record at the time of the April 1990 rating decision includes the appellant's application for DIC which indicates the Veteran was involved in atmospheric nuclear testing while on active duty.  Also of record was the Veteran's DD Form 214, "Report of Separation from the Armed Forces of the United States."  The Veteran's DD Form 214 reflects he had two years of active service and no foreign or overseas service.  No radiogenic exposure is indicated.  STRs that are silent for any chronic heart or respiratory problems, and his May 1958 separation examination shows normal heart and lungs on clinical evaluation.  The STRs and separation examination were of record during the Veteran's lifetime.  In addition, of record at the time of the April 1990 final rating decision is the Veteran's certificate of death showing immediate cause of death as cardiopulmonary arrest with collagen vascular disease contributing to death but not related to the immediate cause.

In September 2012 the appellant filed a claim for DIC.  In the application she noted, "I feel that the contributing [cause] of my husband death was pericarditis, lupus and myositis that was caused by the ionizing radiation due to the atomic Explosion at the Yucca Flats Nevada in 1957 at Camp Desert Rock where he [was] [exposed] during his Active Duty tour[.]" (See Application for Dependency and Indemnity Compensation received at RO September 2012).  In September 2012 the appellant also submitted an insurance claim form indicating the Veteran had been hospitalized and diagnosed with pericarditis.

In a March 2013 statement in support of her claim, the appellant noted that she and the Veteran were divorced, but still lived together as husband and wife.  She stated that the Veteran was exposed to ionizing radiation due to the atomic explosion at Yucca Flats, Nevada in 1957 at Camp Desert Rock during his active duty tour that caused him to have pericarditis, lupus and myositis, which was the cause of his death.  Along with her statement, the appellant submitted a private August 1987 medical discharge summary that diagnosed with Veteran with autoimmune connective tissue disease (of as yet undetermined etiology), and pericarditis, and 1987 to 1989 private treatment records that reveal the Veteran was treated for pulmonary and cardiac disorders.

In a May 2013 statement in support of her claim, the appellant noted that the Veteran was stationed at Camp Desert Rock in 1957 and she believes that the atomic explosion at Yucca Flats, Nevada caused the Veteran's conditions that caused his death.

In a July 2013 rating decision, the RO determined that new and material evidence adequate to reopen the claim of service connection for the Veteran's cause of death had been received, and denied the claim for service connection for the cause of the Veteran's death on the merits.  In August 2013 the appellant filed notice of disagreement, wherein she stated that she continues to disagree with the decision that denied her death benefits and also with the reasons for the decision.  She noted that the Veteran was exposed to ionizing radiation due to atomic explosions during his tour at Yucca Flats, Nevada in 1957 at Camp Desert Rock.  She stated "I feel that the [cause] of my husband[']s death was due to the atomic explosion that caused these conditions such as Pericarditis, lupus and Myositis."  

In February 2014 the appellant was notified that additional evidence was needed to consider whether the Veteran was exposed to radiation during service.  The RO notified the appellant that they may consider that the Veteran's condition was associated with radiation exposure if she sent them scientific or medical evidence showing that the claimed condition was medically associated with radiation exposure; or if the Veteran's doctor expressed an opinion regarding the relationship of the Veteran's claimed condition to radiation exposure, to include reasons and bases for the opinion; and evidence showing that the condition related to radiation exposure existed from military service until the date of death; provide more information about the Veteran's exposure to radiation; provide a medical report of the first diagnosis of the Veteran's disease; and state the specific disability caused by exposure to radiation.  In a February 2014 letter, the appellant noted that the Veteran was exposed to ionizing radiation due to atomic explosion at Yucca Flats Nevada in 1957 at Camp Desert Rock, during active duty.  She noted that she and the Veteran constantly talked about the time he spent at Yucca Flats, Nevada and the atomic blast.  He often stated it was an horrendous time for him when the nuclear device was detonated and the heat was so intense it was described as a fireball in the sky, and he stated it was like an x-ray that consumed their bodies.  She noted that "[y]ears later he felt that the radiation from the Atomic Explosion was having effects upon his body."  Also associated with the record is a letter, dated in February 2014, from the Red Mountain Internist noting that they no longer have any records on the Veteran.

In a March 2014 statement, Dr. H.E.S. noted that the Veteran was under his care (while serving as an attending physician) from June 4, 1987 through October 1989.  Dr. H.E.S. stated "[the Veteran] had autoimmune connective tissue disease diagnosed in 1987 which was the cause of his death.  This disease affected his heart and lungs, leading to his demise."

The Board finds that the appellant's petition to reopen her claim of service connection for the cause of the Veteran's death must be denied because the evidence submitted since the last final April 1990 rating decision is not "new and material."  To the extent that any of the post-April 1990 evidence can properly be considered "new," it has not been shown to be "material."  The appellant's communications since the final 1990 decision consist primarily of statements and documents which are entirely duplicative and or cumulative of evidence already of record.  The private August 1987 medical discharge summary that diagnosed the Veteran with autoimmune connective tissue disease and pericarditis, private treatment records revealing pulmonary and cardiac treatment and the medical statement from Dr. H.E.S., are "new" as they were not of record at the time of the last final April 1990 rating decision.  

Such additional evidence, however, is not material to this case because it does not tend to show that the cause of the Veteran's death was due to service, to include alleged radiation exposure, or to a service-connected disability.  The new evidence does not include scientific or medical evidence showing that the claimed condition was medically associated with radiation exposure; or a medical opinion regarding the relationship of the Veteran's claimed condition to radiation exposure; or evidence showing that the condition related to radiation exposure existed from military service until the date of death.  As such, the new evidence does not relate to any unestablished fact necessary to substantiate the claim or raise a reasonable possibility of sustaining the claim.  As new and material evidence has not been submitted, the appellant's request to reopen the claim must be denied.


ORDER

The appeal to reopen a claim for service connection for the cause of the Veteran's death is denied. 




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


